;   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pagelofl
                                                                                                                                                           \q
                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                         V.                                             (For Offenses Committed On or After November 1, 1987)


                             Saul Perez-Robles



    REGISTRATION NO. 86310298                                                                                               JUL 18 2019
    THE DEFENDANT:                                                                               CLERK us DISlHICT COURT
                                                                                                        o1
     IZI pleaded guilty to count(s) _l:__::o:_ C o m         a in
                                            f ::::::::!:p-::l ::::t:___________--....J(..:�;..::
                                                                                           -f_u=T=H=ER�N�
                                                                                                        �- £sr�R�rc=;r:::o::F::::c;::_'''=!:L §::
                                                                                                                                                o:!;
                                                                                                                                                  R_l!_
                                                                                                                                              1F
                                                                                                                                                    N r¢
     0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                                  Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                        I

     0 The defendant has been found not guilty on count(s) -------------------
     □ Count(s) ------------------ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   □    TIME SERVED                                                                         days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DRS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     □   Court recommends defendant be deported/removed with relative, _________ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, July 18, 2019
                                                                                    Date of Imposition of Sentence


    Received
                 -DU�S�M-------
                                                                                      -h�
                                                                                    HONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGIST ATE JUDGE
                                                                                                         R




    Clerk's Office Copy                                                                                                            3: I 9-mj-22860
